Order entered March 30, 1976, in the Supreme Court, New York County, unanimously modified, on the law, to strike that portion of the fourth ordering paragraph which modified and reduced the order of attachment made on September 4, 1974 to $17,638, and to reinstate in full the amount of $30,000, and to further substitute the figure of $30,000 in the subsequent ordering paragraphs of said order in place of $17,638 where such figure appears. As so modified, the order is otherwise affirmed, without costs and without disbursements. The only issue referred to the Special Referee by the order of reference was the issue of whether or not the $56,000 amount prescribed by the supplemental order of attachment was excessive. The Special Referee found such amount excessive and recommended vacatur of the supplemental order of attachment. While the Special Referee found $17,638 to be "the maximum amount of the claim of PPX for attachment purposes proven” before him, the question of the validity of the original $30,000 attachment was not a subject of the reference. Special Term adopted and confirmed the report of the Special Referee and additionally reduced the $30,000 attachment to $17,638. Since the scope of the reference was limited to the question of excessiveness of the $56,000 supplemental attachment, there appears to have been no justification or warrant for the reduction of the original $30,000 attachment. Earlier, a motion to vacate such attachment had been denied at Special Term and the denial affirmed by this court (48 AD2d 1017). The validity of such attachment should await a trial of the issues. Concur—Stevens, P. J., Markewich, Murphy, Capozzoli and Nunez, JJ.